Citation Nr: 1637511	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for total left hip arthroplasty.

2.  Entitlement to an evaluation in excess of 50 percent for status post total right hip arthroplasty, prior to May 12, 2015 and from July 1, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012 and February 2016, the Board remanded the issues on appeal for additional development and consideration.  They now return for appellate review.   

During the pendency of the appeal for an increased rating for status post total right hip arthroplasty, a June 2015 rating decision granted a temporary 100 percent evaluation from May 12, 2015 to July 1, 2016, based on implantation of a prosthesis.  However, this increased evaluation does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, although the Veteran, in a May 2015 statement, reported he was not currently employed, with regard to his financial status, he did not assert that he was unemployable, and the record does not indicate that he is unemployable due to his service-connected disabilities at issue in this appeal.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

In a May 1995 statement, the Veteran stated he had extreme pain in his prostate and groin and was having difficulty performing sexually.  These potential claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for clarification and other action as appropriate.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds the Veteran should be afforded another VA examination with respect to his left and right hip disabilities.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA May 2015 hip and thigh examination report stated the Veteran had right hip surgery the prior week, had not yet been discharged from the hospital after his surgery, and still had a surgical dressing in place and a hip immobilizer.  With respect the Veteran's left hip residuals the May 2015 VA examination report stated none were evident upon examination but further explained the examination was limited by the Veteran's post-operative status.  Thus, a new examination is warranted to determine the severity of the Veteran's right and left disabilities, which were not captured due to his post-operative status and should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, updated VA treatment records should be obtained as the record reflects the Veteran receives regular VA treatment for his bilateral hip disabilities.  The record reflects the Veteran most recently received VA treatment from the East Orange Campus, part of the VA New Jersey Health Care System, in April 2016.  Thus, on remand, VA treatment records, from the VA New Jersey Health Care System, to include East Orange Campus, as well as all additional associated outpatient clinics, since April 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the VA New Jersey Health Care System, to include East Orange Campus, as well as all additional associated outpatient clinics, since April 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected right and left hip disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right and left hip disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right and left hip disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss.

A complete rationale must be provided for any medical opinion offered.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






